Exhibit 10.20

 

Kopin Corporation Fiscal Year 2005 Cash Bonus Plan

 

1. Purpose and Effective Date. The purpose of the Kopin Corporation 2004 Cash
Bonus Plan (this “Plan”) is to incentivize certain employees of Kopin
Corporation, a Delaware corporation (the “Company”), in order to enhance the
profitability of the Company. This Plan has been adopted by the Company as of
December 27, 2004.

 

2. Participants; Cash Bonus Payments.

 

(a) The individuals eligible to participate in the Plan are those individuals
listed on Schedule 1 attached hereto (the “Participants”).

 

(b) In the event that the Company’s Net Income (as defined below) for each of
the third quarter and fourth quarter of the Company’s fiscal year ending
December 31, 2005 (the “2005 Fiscal Year”) is greater than $0, each of the
Participants shall be entitled to receive a cash bonus payment (each, a “Cash
Bonus Payment”) from the Company in the amount set forth opposite each such
Participant’s name on Schedule 1 attached hereto, payable to all Participants on
the same date (the “Payment Date”) within 90 days of the end of the 2005 Fiscal
Year and subject to and net of any applicable tax or other withholding
requirements. As used herein, “Net Income” means the net income of the Company,
computed by the Company in accordance with generally accepted accounting
principles and Company policies used to prepare the Company’s Annual Report on
Form 10-K for the 2005 Fiscal Year. The impact of accounting principles adopted
in 2005, such as the expensing of stock options, will be excluded from the
computation of Net Income. In addition, Net Income shall exclude the impact of
any Cash Bonus Payment payable hereunder.

 

3. Amendment. The Company may at any time and from time to time amend this Plan
in any respect and for any purpose but no such amendment shall materially impair
a Participant’s eligibility to receive a Cash Bonus Payment substantially on the
basis described hereunder as in effect prior to any such amendment without such
Participant’s consent.

 

4. Interests Non-Assignable; No Funding. The benefits provided hereunder will
not be subject to alienation, assignment, garnishment, attachment, execution or
levy of any kind, and any attempt to cause such benefits to be so subjected will
not be recognized, provided that the foregoing shall not prevent transfers of
the benefits provided hereunder by will or the laws of descent and distribution.
Neither the establishment of this Plan, nor the creation of any fund or account,
nor the payment of any benefits, nor the taking of any other action pursuant to
the provisions of this Plan, will give or be construed to give any Participant
any legal or equitable right against the Company or the Company’s Board of
Directors or shareholders, except as provided herein. The rights granted
hereunder to any Participant are no greater than the right of any other
unsecured general creditor of the Company. The Company shall not be required to
set aside or segregate any assets of any kind to meet any of its obligations
hereunder and no Participant shall have any rights on account of this Plan to
any specific assets of the Company.



--------------------------------------------------------------------------------

Schedule 1

 

Participant

--------------------------------------------------------------------------------

   Cash Bonus Payment


--------------------------------------------------------------------------------

Hong Choi

   $ 25,000

John Fan

   $ 100,000

Daily Hill

   $ 25,000

Matthew Micci

   $ 25,000

Richard Sneider

   $ 25,000

Boryeu Tsaur

   $ 25,000